DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species I, claims 1-7, 9-15 and 21-25, in the reply filed on September 26, 2022 is acknowledged. The traversal is on the ground(s) that "examination of the withdrawn claim does not constitute a series burden for the Office". This is not found persuasive because examining several distinct and separated inventions imposes serious burden on the examiner due to the uniqueness of each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "etching stop layer formed over a semiconductor substrate" (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7, 9-15 and 21-25 are objected to because of the following informalities:  
i) inconsistent terminologies. Changing "the first and second stacking structures" to "the first stacking structure and the second stacking structure" (claim1, 2, 21 and 22); "the first and second insulating layers" to "the first insulating layers and the second insulating layers" (claims 10 and 11); "the first and second conductive layers" to "the first conductive layer and the second conductive layer" (claim 12); "the first and second isolation pillars" to "the first isolation pillar and the second isolation pillar" (claims 12 and 13); "the first and second conductive pillars" to "the first conductive pillar and the second conductive pillar" (claims 12 and 13); "the second and third stacking structures" to "the second stacking structure and the third stacking structure" (claim 24)
ii) "an" should be inserted before "etching" (claims 10 and 11). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears to be no adequate description in the specification for the claim limitation of "the channel layers are formed of a ferroelectric material", as recited in claim 7 (note: paragraph [0027] discloses that gate dielectric layers are formed of a ferroelectric material; and paragraph [0028] discloses that channel layers are formed of a semiconductor material). For examination purposes, the examiner has interpreted this limitation to mean that gate dielectric layers are formed of a ferroelectric material. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-11 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "adjacent isolation pillars", as recited in claim 21, lines 6-7, is unclear as to whether said limitation is the same as or different from "isolation pillars", as recited in claim 21, line 5.
The claimed limitation of "the conductive pillars of each pillar", as recited in claim 21, is unclear as to what applicant means. For examination purposes, the examiner has interpreted this limitation to mean that the conductive pillars of each pair. Clarification is requested.
The claimed limitation of "each pillar", as recited in claim 21, line 14, is unclear as to whether said limitation is the same as or different from "isolation pillars" and/or "pairs of conductive pillars, as recited in claim 21, lines 5 and 13, respectively.
The term "substantially" in claim 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "one of the cell regions", as recited in claims 1 (line 19), 5, 9 and 21 (line 14), is unclear as to whether said limitation is the same as or different from "one of the cell regions", as recited in claims 1(line 12) and 21 (line 9), respectively.
The claimed limitation of "the one of the cell regions", as recited in claims 1 (lines 19-20), 5 and 6, is unclear as to which one of the cell regions applicant refers.
The claimed limitation of "a spacing", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "a space", as recited in claim 1.
Claims 5 and 6 recite the limitation "the gate dielectric layer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear whether said limitation is the same as or different "gate dielectric layers", as recited in claim 1.
The claimed limitation of "the channel layers are formed of a ferroelectric material", as recited in claim 7, which indefinite and renders the claim uncertain because said limitation is inconsistent with the (specification) disclosure: i.e. paragraph [0028] discloses that "the channel layers are formed of a semiconductor material". See MPEP §2173.03. 
The claimed limitation of "conductive layers", as recited in claim 24, is unclear as to whether said limitation is the same as or different from "conductive layers", as recited in claim 21.
The claimed limitation of "insulating layers", as recited in claim 24, is unclear as to whether said limitation is the same as or different from "insulating layers", as recited in claim 21.
Claim 24 recites the limitation "the (…) third stacking structure(s)" in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and 9-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herner et al. (2020/0185411).
As for claim 1, Herner et al. show in Figs. 13, 14 and related text a three-dimensional memory device, comprising: 
a first stacking structure (leftmost) 90 and a second stacking structure (2nd from leftmost) 90, formed on a substrate (not shown; [0030], line 3; [0046], lines 29-33) and laterally spaced apart from each other along a lateral direction, wherein the first stacking structure comprises first insulating layers 40 and first conductive layers 100 alternately stacked on the substrate, and the second stacking structure comprises second insulating layers 40 and second conductive layers 100 alternately stacked on the substrate; 
isolation pillars 60/110, extending along a vertical direction on the substrate, and extending along the first lateral direction between the first and second stacking structures, wherein the isolation pillars further protrude into the first and second stacking structures, and a space between the first and second stacking structures is divided into cell regions by the isolation pillars; 
gate dielectric layers 130/140/150, respectively formed in one of the cell regions, and covering opposing sidewalls of the first and second stacking structures as well as sidewalls of the isolation pillars ([0039]); 
channel layers 160, respectively covering an inner surface of one of the gate dielectric layers; and 
conductive pillars 210/220, extending along the vertical direction on the substrate and located within the cell regions, wherein at least two of the conductive pillars are located in one of the cell regions and laterally surrounded by the channel layer in the one of the cell regions, and the conductive pillars in the one of the cell regions are laterally separated from one another.

As for claim 2, Herner et al. show a length (arbitrarily chosen) of each isolation pillar along the lateral direction is greater than a spacing (arbitrarily chosen) between the first and second stacking structures along the first lateral direction (Fig. 13). 

As for claim 5, Herner et al. show a bottom portion of the gate dielectric layer in one of the cell regions laterally spans on the substrate and between laterally spaced apart portions of the channel layer in the one of the cell regions (Fig. 13). 

As for claim 6, Herner et al. show the conductive pillars in the one of the cell regions extends along the vertical direction from the bottom portion of the gate dielectric layer (Fig. 13; [0042]-[0044]). 

As for claim 9, Herner et al. show insulating structures 180, respectively located between the conductive pillars within one of the cell regions (Fig. 13).

As for claim 10, Herner et al. show the isolation pillars have etching selectivity with respect to the first and second insulating layers ([0031]-[0032]). 

As for claim 11, Herner et al. show the substrate is an etching stop layer formed over a semiconductor substrate, and the etching stop layer has etching selectivity with respect to the first and second insulating layers ([0046], lines 29-33). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner et al. (2020/0185411) in view of Ishikawa et al. (2009/028319).
Herner et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except sidewalls of the first conductive layers in contact with the gate dielectric layers are laterally recessed from sidewalls of the first insulating layers in contact with the gate dielectric layers, and sidewalls of the second conductive layers in contact with the gate dielectric layers are laterally recessed from sidewalls of the second insulating layers in contact with the gate dielectric layers.
Ishikawa et al. teach in Fig. 2 and related text sidewalls of the first conductive layers 13 in contact with the gate dielectric layers 25 are laterally recessed from sidewalls of the first insulating layers 12 in contact with the gate dielectric layers, and sidewalls of the second conductive layers 12 in contact with the gate dielectric layers are laterally recessed from sidewalls of the second insulating layers 13 in contact with the gate dielectric layers.
Herner et al. and Ishikawa et al. are analogous art because they are directed to a three-dimensional memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Herner et al. with the specified feature(s) of Ishikawa et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include sidewalls of the first conductive layers in contact with the gate dielectric layers are laterally recessed from sidewalls of the first insulating layers in contact with the gate dielectric layers, and sidewalls of the second conductive layers in contact with the gate dielectric layers are laterally recessed from sidewalls of the second insulating layers in contact with the gate dielectric layers, as taught by Ishikawa et al., in Herner et al.'s device, in order to increase storage capacity of the device.

Claim(s) 7 and 21-25, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Herner et al. (2020/0185411) in view of Han et al. (2021/0175253).
As for claims 7 and 21, Herner et al. show in Figs. 13, 14 and related text a three-dimensional memory device, comprising: 
a first stacking structure (leftmost) 90 and a second stacking structure (2nd from leftmost) 90, extending along a first lateral direction and spaced apart from each other along a second lateral direction, and each comprising alternately stacked insulating layers 40 and conductive layers 100; 
isolation pillars 60/110, extending between and laterally protruding into the first and second stacking structures, wherein cell regions are each defined between adjacent isolation pillars; 
gate dielectric layers 130/140/150, covering sidewalls of the isolation pillars, the first stacking structure and the second stacking structure, and respectively formed in one of the cell regions; 
channel layers 160 each separated from the isolation pillars, the first stacking structure and the second stacking structure via one of the ferroelectric layers; 
pairs of conductive pillars 210/220, laterally surrounded by the channel layers, wherein the conductive pillars of each pillar are located in one of the cell regions, and are laterally separated from each other; and 
bit lines and source lines 230, running over the first and second stacking structures, wherein the conductive pillars of each pair are connected to one of the bit lines and one of the source lines, respectively ([0047]).
Herner et al. do not disclose the gate dielectric layers are formed of a ferroelectric material. 
Han et al. teach in Fig. 1 and related text the gate dielectric layers 312/314 are formed of a ferroelectric material [0049].
Herner et al. and Han et al. are analogous art because they are directed to a three-dimensional memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Herner et al. with the specified feature(s) of Han et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a ferroelectric material, as gate dielectric layers, as taught by Han et al., in Herner et al.'s device, in order to increase speed and reduce power consumption of the device.
Therefore, the combined device shows ferroelectric layers, covering sidewalls of the isolation pillars, the first stacking structure and the second stacking structure, and respectively formed in one of the cell regions.

As for claim 22, the combined device shows the isolation pillars has a height substantially identical with a height of the first and second stacking structures (Herner: Fig. 13).

As for claim 23, the combined device shows a length (arbitrarily chosen) of the isolation pillars along the second lateral direction is greater than a width (arbitrarily chosen) of the cell regions along the second lateral direction (Herner: Fig. 13).

As for claim 24, the combined device shows an additional stacking structure (2nd from leftmost) 90, extending along the first lateral direction, and comprising alternately stacked conductive layers and insulating layers, wherein the second stacking structure extends between the first stacking structure and the additional stacking structure; and additional isolation pillars 60/110, separately extending between and laterally protruding into the second and third stacking structures (Herner: Fig. 13).

As for claim 25, the combined device shows the conductive layers and the insulating layers in the second stacking structure continuously span from a first side of the second stacking structure in lateral contact with the isolation pillars, to a second side of the second stacking structure in lateral contact with the additional isolation pillars (Herner: Fig. 13).

Allowable Subject Matter
Claims 4 and 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the isolation pillars laterally protrude into the first conductive layers, the first insulating layers, the second conductive layers and the second insulating layers", as recited in claim 4; and "the first conductive layer and the second conductive layer are laterally recessed in corresponding to the end portions of the first isolation pillar and the second isolation pillar", as recited in claim 12.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811